DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 is directed to an apparatus which falls into a statutory category; however, independent claim 1 recites the following abstract idea: determine a magnetization relaxation characteristic of the subject based on the acquired age information, wherein the magnetization relaxation characteristic is mapped to the acquired age information according to relaxation characteristic information;  acquire an image capturing method that is used for imaging; 
The cited limitation, under its broadest reasonable interpretation, covers performance in the mind. Nothing recited precludes the cited steps from being practically performed in the mind, or with the assistance of basic physical aids, see MPEP § 2106.04(a)(2)(III)(B). In this case, the step determin[ing] a magnetization relaxation characteristic of the subject based on the acquired age information, wherein the magnetization relaxation characteristic is mapped to the acquired age information according to relaxation characteristic information;  acquire an image capturing method that is used for imaging encompasses manually cross-referencing (i.e. looking up) an age of a patient indexed with  pre-determined relaxation times from a look-up table (LUT) or database. Similarly, the step of acquir[ing] an image capture method may also be performed manually via a LUT or database. The claim recites that this step is performed by processing circuitry; however, based on the reasoning above, this amounts to “using a computer as a tool to perform the mental process” as laid out in MPEP § 2106.04(a)(2)(III)(B)(3) and is directed to mental processes of outputting a pulse sequence parameter because it is recited at a high level of generality (i.e. “manner suitable,” “based on,” & “mapping” indicated the level of generality) and merely uses a computer (i.e. processor)  as a tool to perform the processes. 
This judicial exception is not integrated into a practical application as established in MPEP § 2106.04(d). For example, the claim recites that the abovementioned abstract idea is performed by a processor. Implementing an abstract idea with a computer is not sufficient to integrate a judicial exception into a practical application because it invokes the use of a computer merely as a tool to perform an existing process, as laid out in MPEP § 2106.05(f)(2), which states that “claim that purports to improve computer capabilities or to improve an existing technology may integrate a judicial exception into a practical application or provide significantly more”; however, when considered as an ordered combination of elements, there is no indication that the abstract idea improves the functioning of a computer or improves any other technology. Their collective functions merely provide a conventional computer implementation, see MPEP § 2106.04(d)(1). In addition, the additional element of a “magnetic resonance imaging apparatus” does not integrate the recited judicial exceptions into a practical application either because the additional element only generally links the recited judicial exceptions to a particular technological environment or field of use of magnetic resonance imaging as laid out in MPEP § 2106.05(h).
Finally, the claims do not include additional elements which are sufficient to amount to significantly more than the abstract ideas recited. In particular, the additional step to “acquire age information representing a length of time elapsed from birth of a subject” amounts to insignificant extra-solution activity because it merely involves asking/ascertaining the birthday/age of the subject which the courts have held as mere data gathering; the act of output[ting] a parameter of pulse sequence for imaging an image of the subject encompasses the presentation of printed materials to a user; and wherein the parameter is determined based on the acquired image capturing method and the determined magnetization relaxation characteristic  merely specifies the nature of the data which is exploited when executing the abstract ideas (see MPEP § 2106.05(g)(3)).
In consideration of each of the relevant factors and the claim elements both individually and in combination, claims 1 and 3-10 are directed to abstract ideas without sufficient integration into a practical application and without significantly more. The dependent claims do not sufficiently link the subject matter to a practical application or recite element(s) which constitute significantly more than the abstract ideas identified. More specifically, the depending claims are directed toward additional limitations which either:
 encompass abstract ideas consistent with performance of the mind, for example:
Claim 5 - mapping of the age information and the T1 value or the T2 value of the subject who is a child,
Claim 9 - wherein the processor is configured to adjust the relaxation curve based on at least one of a height, a weight, a sex, and a speed of growth of the subject;
fail to add significantly more than the abstract idea, for example:  
Claim 3 - wherein the age information is information representing a monthly age of the subject (selecting a particular data source or type of data to be manipulated),
Claim 4 - wherein the age information represents an age of the subject who is in childhood, the age being time elapsed from the birth of the subject to time of imaging (selecting a particular data source or type of data to be manipulated),
Claim 5 - wherein the magnetization relaxation characteristic is a T1 value or a T2 value (selecting a particular data source or type of data to be manipulated), 
Claim 6 - wherein the parameter includes at least one of repetition time, echo time, and flip angle (selecting a particular data source or type of data to be manipulated), 
Claim 7 - wherein the parameter includes inversion time (selecting a particular data source or type of data to be manipulated),
Claim 8 - wherein the parameter includes an imaging parameter of a T2 map (selecting a particular data source or type of data to be manipulated),
Claim 10 - wherein the relaxation curve includes at least one of a T1 recovery curve and a T2 attenuation curve (selecting a particular data source or type of data to be manipulated).
It follows that the cited claims are directed to abstract ideas without sufficient integration into a practical application and without significantly more, and thus fails to meet the requirements of 35 U.S.C. 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 & 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi et al. (US PGPUB 20180374246; hereinafter "Igarashi")  in view of  previously cited Lee et al. (“Age-Related Changes in Tissue Value Properties in Children Simultaneous Quantification of Relaxation Times and Proton Density Using Synthetic Magnetic Resonance Imaging," (April 2018), Investigative Radiology • Volume 53, Number 4, pgs. 236-245; hereinafter “Lee”) 
With regards to Claim 1, Igarashi discloses a magnetic resonance imaging apparatus (MRI Apparatus 100, see Igarashi FIG. 1) comprising processing circuitry (processing circuitry 350; see Igarashi FIG. 1) configured to: 
acquire contrast information (contrast ratio table (CRT) & parameter table (PT) stored in storage 320; see Igarashi FIGS. 3-4),
determine a magnetization relaxation characteristic of the subject based on the acquired contrast information , wherein the magnetization relaxation characteristic is mapped to the acquired contrast information according to relaxation characteristic information (CRT & PT stored in storage 320; see Igarashi FIGS. 3-4; i.e. the CRT maps the contrast ratio to image type, and then PT maps image type to relaxation characteristic TI);
acquire an image capturing method that is used for imaging (contrast ratio table (CRT) & parameter table (PT) stored in storage 320; see Igarashi FIGS. 3-4; i.e. the imaging method, e.g. spin echo (SE), inversion recovery (IR); see Igarashi ¶ [0049]; TI is acquired from the PT, however, other parameters include T1 T2); and
output a parameter of pulse sequence for imaging an image of the subject, wherein the parameter is determined based on the acquired image capturing method and the determined magnetization relaxation characteristic (contrast ratio table (CRT) & parameter table (PT) stored in storage 320; see Igarashi FIGS. 3-4; i.e. the pulse sequence parameter TR, TE is acquired via PT).
While Igarashi discloses contrast ratio related imaging (see Igarashi ¶ [0032]), it appears that Igarashi may be silent to acquiring age information representing a length of time elapsed from birth of a subject, and determine a magnetization relaxation characteristic of the subject based on the acquired age information. However, previously cited Lee teaches age related synthetic MR imaging (see Lee Abstract) of:
acquire age information representing a length of time elapsed from birth of a subject (“This study aimed to provide age-specific reference values for T1, T2, and PD in children, using synthetic MRI…. We included 89 children (median age, 18 months; range, 34 weeks of gestational age to 17 years,” see Lee Abstract, pg. 237, ¶ 1, pg. 239, ¶ 4; it should be appreciated that the age had to be known in order to formulate the correlation),
determine a magnetization relaxation characteristic of the subject based on the acquired age information (T1/T2/PD are measured using synthetic MRI and a curve fitting model is used to identify reference T1/T2/PD values; see Lee Abstract,  pg. 236, ¶ 3, pg. 237 ¶ 2-3; i.e. the reference T1/T2/PD are mapped as the output parameter & the measured  T1/T2/PD are mapped as the magnetization relaxation characteristic), wherein the magnetization relaxation characteristic is mapped to the acquired age information according to relaxation characteristic information (the measured values, i.e. T1, T2, PD,  were plotted against age, and a curve fitting model that best explained the age dependence of tissue values was identified. Age-specific regional reference values were calculated using a fit equation, see Lee Abstract, Tables 1-3, & FIGS. 2-4; the plotting is mapped as the mapping of the instant claim).
Igarashi and Lee are both considered to be analogous to the claimed invention because they are in the same field of synthetic MRI. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Igarashi to incorporate the teachings of Lee to provide age information representing a length of time elapsed from birth of a subject and a magnetization relaxation characteristic of the subject based on the acquired age information and wherein the mapping to the acquired age information according to relaxation characteristic information. Doing so would aid in brain maturation evaluation because many biochemical processes that occur during brain development can affect changes in tissue values in a complex manner and, therefore, the relaxation properties and PD of tissues are innately nonspecific for evaluating brain maturation, although those can be used to determine normal and abnormal maturation (see Lee pg. 244 ¶ 6). 
	
With regards to Claim 3, modified Igarashi teaches of wherein the age information acquired by the processing circuitry is information representing a monthly age of the subject (age is presented in months; see Lee pg. 237, ¶ 1).	

With regards to Claim 4, modified Igarashi teaches of wherein the age information acquired by the processing circuitry represents an age of the subject who is in childhood, the age being time elapsed from the birth of the subject to time of imaging (“89 healthy infants, children, and adolescents” were part of the study; see Lee pg. 237, ¶ 1).	

With regards to Claim 5, modified Igarashi teaches of wherein the magnetization relaxation characteristic determined by the processing circuitry is a T1 value or a T2 value (measured T1/T2/PD values; see Lee Abstract & pg. 237, ¶ 3), and the relaxation characteristic information includes mapping of the age information and the T1 value or the T2 value of the subject who is a child (the measured values, i.e. T1, T2, PD,  were plotted against age, and a curve fitting model that best explained the age dependence of tissue values was identified. Age-specific regional reference values were calculated using a fit equation, see Lee Abstract, Tables 1-3 & FIGS. 2-4 and corresponding captions as explained above).

With regards to Claims 6, modified Igarashi teaches of wherein the parameter output by the processing circuitry includes at least one of repetition time, echo time, and flip angle (parameters include inversion time (TI), flip angle (FA), echo time (TE); see Igarashi ¶ [0031]); .

With regards to Claims 7, modified Igarashi teaches of wherein the parameter output by the processing circuitry includes inversion time (parameters include inversion time (TI), flip angle (FA), echo time (TE); see Igarashi ¶ [0031]).

With regards to Claim 8, wherein the parameter output by the processing circuitry includes an imaging parameter of a T2 map (during MRI acquisition, quantification maps, i.e. T1/T2/PD maps, are generated from the raw data; see Lee pg. 237, ¶ 2).

With regards to Claim 9, wherein the processing circuitry  is further configured to adjust the magnetization relaxation curve based on at least one of a height, a weight, a sex, and a speed of growth of the subject (to examine potential sex differences, the quantitative data, i.e. measure T1/T2/PD values, were compared, see Lee pg. 239, ¶ 4; it follows that the data was segmented by sex and thus the fitted curves of FIGS. 2-4 would be altered when accounting for sex).

With regards to Claim 10, wherein the magnetization relaxation curve estimated by the processing circuitry includes at least one of a T1 recovery curve (T1 curves are shown in FIG. 2 of Lee) and a T2 attenuation curve (T2 curves are shown in FIG. 3 of Lee).

With regards to Claim 11, Igarashi discloses an image processing apparatus (MRI Apparatus 100, see Igarashi FIG. 1), comprising: 
processing circuitry (processing circuitry 350; see Igarashi FIG. 1) configured to:
acquire contrast information (contrast ratio table (CRT) & parameter table (PT) stored in storage 320; see Igarashi FIGS. 3-4) 
acquire a magnetic resonance image of the subject (obtaining function obtains plural MR images acquired by the MRI apparatus 100; see Igarashi ¶ [0054]); 
determine a magnetization relaxation characteristic of the subject based on the acquired contrast information, wherein the magnetization relaxation characteristic is mapped to the acquired contrast information according to relaxation characteristic information (CRT & PT stored in storage 320; see Igarashi FIGS. 3-4; i.e. the CRT maps the contrast ratio to image type, and then PT maps image type to relaxation characteristic TI);
acquire an image capturing method that is used for imaging (contrast ratio table (CRT) & parameter table (PT) stored in storage 320; see Igarashi FIGS. 3-4; i.e. the image capturing method, e.g. spin echo (SE), inversion recovery (IR); see Igarashi ¶ [0049]; is acquired from the PT, however, other parameters include T1, T2; see Igarashi ¶ [0031]); and
generate one or more calculated images having contrast different from that of the acquired magnetic resonance image (parameter values of TR, TE, and TI are able to be adjusted freely, and even in the process of this adjustment, a calculated images having contrast under that condition, i.e. contrast different from MR image, is able to be generated in real time; see Igarashi ¶ [0032]), the calculated images being generated from the acquired magnetic resonance image, using a parameter of pulse sequence (obtaining function 351 obtains, as the input images: plural MR images, i.e. acquired MR images,  acquired by the MRI apparatus 100 while parameter values influencing contrast of the images, such as TI, TE, and FA, are changed, i.e. pulse sequence parameters; see Igarashi ¶ [0054]), wherein the parameter is determined based on the acquired image capturing method and the determined magnetization relaxation characteristic (contrast ratio table (CRT) & parameter table (PT) stored in storage 320; see Igarashi FIGS. 3-4; i.e. the pulse sequence parameter TR, TE is acquired via PT).
While Igarashi discloses contrast ratio related imaging (see Igarashi ¶ [0032]), it appears that Igarashi may be silent to acquiring age information representing a length of time elapsed from birth of a subject, and determine a magnetization relaxation characteristic of the subject based on the acquired age information. However, previously cited Lee teaches age related synthetic MR imaging (see Lee Abstract) of:
acquire age information representing a length of time elapsed from birth of a subject (“This study aimed to provide age-specific reference values for T1, T2, and PD in children, using synthetic MRI…. We included 89 children (median age, 18 months; range, 34 weeks of gestational age to 17 years,” see Lee Abstract, pg. 237, ¶ 1, pg. 239, ¶ 4; it should be appreciated that the age had to be known in order to formulate the correlation),
determine a magnetization relaxation characteristic of the subject based on the acquired age information (T1/T2/PD are measured using synthetic MRI and a curve fitting model is used to identify reference T1/T2/PD values; see Lee Abstract,  pg. 236, ¶ 3, pg. 237 ¶ 2-3; i.e. the reference T1/T2/PD are mapped as the output parameter & the measured  T1/T2/PD are mapped as the magnetization relaxation characteristic), wherein the magnetization relaxation characteristic is mapped to the acquired age information according to relaxation characteristic information (the measured values, i.e. T1, T2, PD,  were plotted against age, and a curve fitting model that best explained the age dependence of tissue values was identified. Age-specific regional reference values were calculated using a fit equation, see Lee Abstract, Tables 1-3, & FIGS. 2-4; the plotting is mapped as the mapping of the instant claim).
Igarashi and Lee are both considered to be analogous to the claimed invention because they are in the same field of synthetic MRI. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Igarashi to incorporate the teachings of Lee to provide age information representing a length of time elapsed from birth of a subject and a magnetization relaxation characteristic of the subject based on the acquired age information and wherein the mapping to the acquired age information according to relaxation characteristic information. Doing so would aid in brain maturation evaluation because many biochemical processes that occur during brain development can affect changes in tissue values in a complex manner and, therefore, the relaxation properties and PD of tissues are innately nonspecific for evaluating brain maturation, although those can be used to determine normal and abnormal maturation (see Lee pg. 244 ¶ 6). 
With regards to Claim 12, modified Igarashi teaches of wherein the image processing apparatus is a synthetic magnetic resonance imaging apparatus (synthetic magnetic resonance imaging, see Lee Abstract & pg. 237, ¶ 2; & calculated image generated by synthetic MRI, see Igarashi Abstract).

With regards to Claim 13, modified Igarashi teaches of wherein the processing circuitry is further configured to acquire a plurality of magnetic resonance images with a synthetic magnetic resonance imaging apparatus using different settings of an imaging parameter (MDME pulse sequences characteristically is “is a multisection, multiecho, multisaturation delay method of saturation recovery acquisition that uses a fast spin-z5echo readout,” see Lee pg. 237, ¶ 2; and the obtaining function 351 obtains, as the input images: plural MR images acquired by the MRI apparatus 100 while parameter values influencing contrast of the images, such as TI, TE, and FA, are changed, see Igarashi ¶ [0054]).

With regards to Claim 14, modified Igarashi teaches of wherein the processing circuitry  is further configured to: 
estimate a magnetization relaxation curve of the subject based on signal intensities of a plurality of magnetic resonance images captured with a synthetic magnetic resonance imaging apparatus using different settings of an imaging parameter (MDME pulse sequence as described above), and further based on the determined magnetization relaxation characteristic of the subject (plotting age vs. T1/T2/PD for each cortical region, e.g. Frontal PVWM…. Parietal cortex, and fitting a curve, see Lee pg. 238, ¶ 3 & FIGS. 2-3 for an illustration of the magnetization relaxation curves).

With regards to Claim 15, modified Igarashi teaches of wherein: 
the magnetization relaxation characteristic is a T1 value or a T2 value (measured T1/T2/PD values; see Lee Abstract & pg. 237, ¶ 3), 
the relaxation characteristic information includes mapping of the age information and the T1 value or the T2 value of the subject who is a child (the measured values, i.e. T1, T2, PD,  were plotted against age, and a curve fitting model that best explained the age dependence of tissue values was identified. Age-specific regional reference values were calculated using a fit equation, see Lee Abstract & FIGS. 2-4 and corresponding captions as explained above), and 
the processing circuitry is further configured to estimate a T1 recovery curve (T1 curves are shown in FIG. 2 of Lee) or a T2 attenuation curve (T2 curves are shown in FIG. 3 of Lee), based on signal intensities of the magnetic resonance images (MDME pulse sequence as explained above, T1/T2 values are characteristically based on signal intensities), and the identified T1 value or T2 value of the subject (measure T1/T2 values are determined based on the MDME pulse sequence as described above, see Lee Abstract & pg. 237, ¶ 2).

With regards to Claim 16, modified Igarashi teaches of wherein the processing circuitry is further configured to determine a plurality of parameters of pulse sequences enabling one or more calculated images having contrast different from that of the acquired magnetic resonance images (the pulse sequence parameters TE, TR, TI are adjusted by the setting function 353 to adjust the contrast ratio; see Igarashi ¶ [0064]), the calculated images being generated from the magnetic resonance images (generating function 354 generates the calculated image by using the input images, i.e. MRI images, obtained by the obtaining function 351 and the parameter values set by the setting function 353; see Igarashi ¶ [0078]), the parameters of pulse sequences being determined based on the estimated magnetization relaxation curve (contrast ratio table (CRT) & parameter table (PT) stored in storage 320; see Igarashi FIGS. 3-4; i.e. the pulse sequence parameter TR, TE is acquired via PT; calculated image of an arbitrary image type are generated based on these quantitative values from the T1 relaxation curve that is based on plural TI images; see Igarashi ¶ [0031]). 

With regards to Claim 17, wherein the age information acquired by the processing circuitry is information representing a monthly age of the subject (age is presented in months; see Lee pg. 237, ¶ 1).

With regards to Claim 18, wherein the age information acquired by the processing circuitry represents an age of the subject who is in childhood, the age being time elapsed from the birth of the subject to time of imaging (“89 healthy infants, children, and adolescents” were part of the study; see Lee pg. 237, ¶ 1).

With regards to Claim 19, wherein the processor is configured to adjust the relaxation curve based on at least one of a height, a weight, a sex, and a speed of growth of the subject (to examine potential sex differences, the quantitative data, i.e. measure T1/T2/PD values, were compared, see Lee pg. 239, ¶ 4; it follows that the data was segmented by sex and thus the fitted curves of FIGS 2-4 would be altered when accounting for sex).


With regards to Claim 20, modified Igarashi teaches of wherein the relaxation curve includes at least one of a T1 recovery curve (T1 curves are shown in FIG. 2 of Lee; & ¶ [0031] of Igarashi) and a T2 attenuation curve (T2 curves are shown in FIG. 3 of Lee).

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Igarashi in view of Lee as applied to claim 1 above, and further in view of Nittka et al. (US PGPUB 20190383892; hereinafter "Nittka") .

With regards to Claim 2, modified Igarashi teaches of wherein the processor processing circuitry is further configured to: 
estimate a magnetization relaxation curve of the subject from the determined magnetization relaxation characteristic (image processing apparatus 300 obtains a T1 relaxation curve from plural TI images, and derives a T1 value and a PD value from the curve; see Igarashi ¶ [0031]);
determine the parameter, wherein the parameter is based on the estimated magnetization relaxation curve (T1 value and a PD value are derived from the curve; see Igarashi ¶ [0031]); and 

While modified Igarashi teaches of generating calculated images (see Igarashi step S106 & S306) based on parameters determined from estimated magnetization relaxation curves as discussed above, it appears that modified Igarashi may be silent to cause the magnetic resonance imaging apparatus to image the subject based on the determined parameter. However, Nittka teaches of magnetic resonance fingerprinting method and apparatus with improved scan parameter determination based on a comparison of signal curves, i.e. relaxation curves (see Nittka Abstract). In particular, Nittka teaches of cause the magnetic resonance imaging apparatus to image the subject based on the determined parameter (With an MRF recording method that allows the determination of the parameters T1, T2, B0 and B1+, i.e. parameters, an example of a possible execution sequence, i.e. causing MRI apparatus to image the subject, of an inventive method for determination of the local parameter values of the parameters T1, T2, B0 and B1 with a multi-stage determination of the local parameter values could appear as follows; see Nittka ¶ [0092]). 
Modified Igarashi and Nittka are both considered to be analogous to the claimed invention because they are in the same field of MR imaging, in particular parameter optimization. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Igarashi to incorporate the teachings of Nittka to cause the magnetic resonance imaging apparatus to image the subject based on the determined parameter. Doing so would aid in reducing imaging artifacts  (see Nittka ¶ [0050]).
	
Response to Amendment
The objections to Claims 1 and 11 have been withdrawn in the light of the amendments of 8 September 2022.
 The rejections under 35 U.S.C. 112(b) to Claims 1, 2, and 11 and corresponding dependent claims have been withdrawn in the light of the amendments of 8 September 2022.
The rejection under 35 U.S.C. 101 to Claims 2 and 11-20 have been withdrawn in light of the amendments of 8 September 2022.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection because the new ground of rejection addresses amendments to the claims.
With regards to the rejection under 35 U.S.C. 101 to Claims 1 and 3-10, Applicant asserts that “Clearly Claim 1 is directed to a specific improvement over prior systems and this represents both a practical application and an improvement over existing MR technology” without providing any evidence to support such assertions and amounts to a mere conclusory statement without support and, thus, is not persuasive. It is not clear whether Applicant purports that “output[ting] a parameter…” amounts to the improvement; regardless, such a limitation amounts to presentation of printed materials to a user which fails to amount to significantly more than the abstract idea. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH S. JASANI whose telephone number is (571)272-6402. The examiner can normally be reached M-F 8:00 am - 4:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M. Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHISH S JASANI/               Examiner, Art Unit 3793                                                                                                                                                                                         

/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793